DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     JENNIFER C. HENDERSON,
                            Appellant,

                                    v.

 SUMMERWINDS OF JUPITER HOMEOWNERS ASSOCIATION, INC.,
            a Florida Not for Profit Corporation,
                          Appellee.

                              No. 4D19-1579

                           [January 9, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward L. Artau, Judge; L.T. Case No. 502017CA013491.

  Thomas J. Ali of Jupiter Legal Advocates, Palm Beach Gardens, for
appellant.

  Evan R. Bachove of Fields & Bachove, PLLC, Palm Beach Gardens, for
appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.